June 13, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        EX PARTE RAHUL SUDHAKAR

NO. 14-11-00701-CR

                      ________________________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. We therefore order that the trial court’s order
granting habeas corpus be REVERSED and appellee’s plea of nolo contendere
REINSTATED.
      We further order this decision certified below for observance.